374 F.2d 116
Valmore H. MONETTE and Nannie B. Monette, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10839.
United States Court of Appeals Fourth Circuit.
Argued February 8, 1967.
Decided March 2, 1967.

James R. Harper, Atlanta, Ga. (Frank M. Eldridge, Atlanta, Ga., and A. E. S. Stephens, Smithfield, Va., and Johnson, Harper, Daniel & Ward, Atlanta, Ga., on brief), for petitioners.
Marco S. Sonnenschein, Attorney, Department of Justice (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson and David O. Walter, Attorneys, Department of Justice, on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and J. SPENCER BELL and WINTER, Circuit Judges.
PER CURIAM:


1
The individual taxpayers and a number of controlled corporations prevailed in the Tax Court on a number of issues, but the Tax Court sustained the Commissioner's disallowance of farm losses as deductions on the income tax return of the individual taxpayer and his wife.1


2
Here, in spite of consistent and very substantial losses of the farm and the relatively small gross receipts it produced, it is contended that the farm was a business venture and not a hobby. Additionally, it is contended that the expense of operation of the farm was an ordinary expense incident to Monette's individual business as a manufacturers' agent, despite the fact that all the gross receipts from that business were allocated by him among his numerous corporations.


3
Whether or not the farm was a business or a hobby is essentially a question of fact. Some of the subordinate facts point in one direction, while others point in the opposite. We think the Tax Court's ultimate finding of fact is not clearly erroneous, for the reasons stated by it. We accept it, while rejecting the alternative theory that the operation of the farm is deductible by Monette on his individual return as an ordinary business expense of the manufacturers' agent's business, none of the gross receipts of which were received by him.


4
Affirmed.



Notes:


1
 V. H. Monette & Company, Incorporated et al. v. Commissioner, 45 T.C. 15